 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   JORGE PALACIOS,                                   No. 2:17-cv-02500-TLN-CKD
12                      Plaintiff,
13          v.                                         ORDER
14   KEVIN SMITH, et al.,
15                      Defendants.
16

17          Plaintiff Jorge Palacios, a state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 21, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. (ECF No. 52.)

23   Neither party has filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983). Having reviewed the file, the Court finds the Findings and Recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The Findings and Recommendations, filed August 21, 2019 (ECF No. 52), are adopted

 3   in full;

 4              2. Plaintiff’s motion for temporary restraining order or preliminary injunction, titled

 5   “Motion for Injunction of Temporary Restraining Order” (ECF No. 51), is DENIED.

 6              IT IS SO ORDERED.

 7   Dated: October 4, 2019

 8

 9

10                                        Troy L. Nunley
11                                        United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
